Citation Nr: 9900819	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and [redacted]


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


VACATE

The appellant served on active duty from December 1959 to 
April 1962 and from April 1962 to June 1981.

In a December 9, 1998, decision, the Board of Veterans 
Appeals (Board) concluded that entitlement to a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disabilities (TDIU) had not been 
established.  Subsequent to that decision, an Order of the 
United States Court of Veteran's Appeals (Court) was 
associated with the claims folder.  [redacted].  That Order granted, in 
part, a joint motion to vacate and remand an April 1998 Board 
decision which had denied claims for increased ratings for a 
left knee disability and degenerative disc disease of the 
lumbar spine.

The jurisprudence of the Court is clear that a TDIU rating 
claim predicated on a particular service-connected condition 
is inextricably intertwined with a rating increase claim 
regarding the same condition . . . .  Holland v. Brown, 6 
Vet. App. 443 (1994).   Accordingly, the portion of the 
Boards December 9, 1998, decision which denied the TDIU 
claim is hereby vacated due to the absence of a final VA 
decision as to the increased rating claims for a left knee 
disability and degenerative disc disease of the lumbar spine.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
